 

Exhibit 10.3

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
28th day of September 2020, by and between Novus Capital Corporation, a Delaware
corporation (the “Issuer”), and each of the undersigned subscribers (each a
“Subscriber” and together the “Subscribers”).

 

WHEREAS, concurrently with the execution and delivery of this Subscription
Agreement, the Issuer is entering into that certain Business Combination
Agreement and Plan of Reorganization, dated as of the date of this Subscription
Agreement (as may be amended or supplemented from time to time, the “Combination
Agreement”), among the Issuer, ORGA, Inc., a Delaware corporation and a wholly
owned subsidiary of the Issuer, and AppHarvest Inc., a Delaware public benefit
corporation (“AppHarvest”), pursuant to which the Issuer will acquire AppHarvest
in consideration of the issuance by the Issuer of 50,000,000 shares of the
Issuer’s common stock, on the terms and subject to the conditions set forth
therein (the “Transaction”);

 

WHEREAS, in connection with the Transaction, on the terms and subject to the
conditions set forth in this Subscription Agreement, Subscriber desires to
subscribe for and purchase from the Issuer the number of shares of the Issuer’s
common stock, par value $0.0001 per share (the “Shares”), set forth on the
signature page hereto (the “Acquired Shares”) for a purchase price of $10.00 per
share (the “Share Purchase Price”), or the aggregate purchase price set forth on
the signature page hereto (the “Purchase Price”), and the Issuer desires to
issue and sell to Subscriber the Acquired Shares in consideration of the payment
of the Purchase Price by or on behalf of Subscriber to the Issuer at or prior to
the Closing Date (as defined herein); and

 

WHEREAS, in connection with the Transaction, certain other institutional
“accredited investors” (as such term is defined in Rule 501 under the Securities
Act of 1933, as amended (the “Securities Act”, and each such institutional
“accredited investor”, an “Other Subscriber”)), have entered into subscription
agreements with the Issuer substantially similar to this Subscription Agreement,
pursuant to which such Other Subscribers have agreed to subscribe for and
purchase, and the Issuer has agreed to issue and sell to such Other Subscribers,
on the Closing Date, Shares at the Share Purchase Price (the “Other Subscription
Agreements”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.            Subscription. Subject to the terms and conditions hereof, each
Subscriber, severally and not jointly, hereby agrees to subscribe for and
purchase, and the Issuer hereby agrees to issue and sell to Subscriber, upon the
payment of the Purchase Price, the Acquired Shares (such subscription and
issuance, the “Subscription”).

 

2.            Closing.

 

a.            Subject to the satisfaction or waiver of the conditions set forth
in Section 2(c), the closing of the Subscription contemplated hereby (the
“Closing”) shall occur on the date of, and at a time immediately prior to, the
closing of the Transaction (such date, the “Closing Date”). Not less than five
(5) business days prior to the Closing Date, the Issuer shall provide written
notice to Subscriber (the “Closing Notice”) of the Closing Date.

 



 

 

 

b.            Subject to the satisfaction or waiver of the conditions set forth
in Section 2(c) (other than those conditions that by their nature are to be
satisfied at Closing, but without affecting the requirement that such conditions
be satisfied or waived at Closing):

 

(i)           Subscriber shall deliver to the Issuer on the Closing Date (unless
otherwise agreed by the Issuer) the Purchase Price for the Acquired Shares by
wire transfer of U.S. dollars in immediately available funds to the account
specified by the Issuer in the Closing Notice; and

 

(ii)          On the Closing Date, the Issuer shall (A) establish at the
Issuer’s transfer agent in book entry form on behalf of Subscriber the Acquired
Shares, free and clear of any liens or other restrictions whatsoever (other than
those arising under state or federal securities laws), in the name of Subscriber
(or its nominee in accordance with its delivery instructions) or to a custodian
designated by Subscriber, as applicable, and (B) deliver evidence of such
issuance of the Acquired Shares to Subscriber from the Issuer’s transfer agent.
Each book entry for the Acquired Shares shall contain a notation in
substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM.

 

c.            The Closing shall be subject to the satisfaction on the Closing
Date, or the waiver by each of the parties hereto, of each of the following
conditions:

 

(i)           no suspension of the qualification of the Acquired Shares for
offering or sale or trading in any jurisdiction, or initiation or threatening of
any proceedings for any of such purposes, shall have occurred;

 

(ii)          all representations and warranties of the Issuer and Subscriber
contained in this Subscription Agreement shall be true and correct in all
material respects (other than representations and warranties that are qualified
as to materiality or Material Adverse Effect (as defined herein), which
representations and warranties shall be true in all respects) at and as of the
Closing Date, and consummation of the Closing shall constitute a reaffirmation
by each of the Issuer and Subscriber of each of the representations, warranties
and agreements of each such party contained in this Subscription Agreement as of
the Closing Date (other than those representations and warranties expressly made
as of an earlier date, which shall be true and correct in all material respects
as of such earlier date);

 

(iii)         the Issuer and Subscriber shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Subscription Agreement to be performed, satisfied or complied
with by it at or prior to the Closing, except where the failure of such
performance or compliance would not or would not reasonably be expected to
prevent, materially delay, or materially impair the ability of the Issuer to
consummate the Closing;

 



2

 

 

(iv)         no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise preventing or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such prevention or
prohibition;

 

(v)          no amendment, modification or waiver of the Combination Agreement
shall have occurred that would reasonably be expected to materially and
adversely affect the economic benefits that Subscriber or the Issuer would
reasonably expect to receive under this Subscription Agreement, including,
without limitation, any material amendment or waiver of any representation or
covenant of the Issuer or AppHarvest relating to the financial position or
outstanding indebtedness of the Issuer or AppHarvest;

 

(vi)         no Novus Material Adverse Effect (as defined in the Combination
Agreement) shall have been declared by AppHarvest or Company Material Adverse
Effect (as defined in the Combination Agreement) shall have been declared by the
Issuer between the date hereof and the Closing Date; and

 

(vii)        all conditions precedent to the closing of the Transaction,
including all necessary approvals of the Issuer’s stockholders and regulatory
approvals, if any, shall have been satisfied or waived (other than those
conditions that may only be satisfied at the closing of the Transaction, but
subject to satisfaction of such conditions as of the closing of the
Transaction).

 

d.           At the Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties reasonably
may deem to be practical and necessary in order to consummate the Subscription
as contemplated by this Subscription Agreement.

 

e.           In the event the Transaction does not occur within one (1) business
day of the Closing, the Issuer shall promptly (but not later than two
(2) business days thereafter) return the Purchase Price to Subscriber, and any
book entries shall be deemed cancelled. For purposes of this Subscription
Agreement, “business day” means any day other than a Sunday or a day on which
the Federal Reserve Bank of New York is closed.

 

3.           Issuer Representations and Warranties. The Issuer represents and
warrants that:

 

a.           The Issuer has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 



3

 

 

b.           The Acquired Shares have been duly authorized and, when issued and
delivered to Subscriber against full payment for the Acquired Shares in
accordance with the terms of this Subscription Agreement and registered with the
Issuer’s transfer agent, the Acquired Shares will be validly issued, fully paid
and non-assessable and will not have been issued in violation of or subject to
any preemptive or similar rights created under the Issuer’s certificate of
incorporation and bylaws or under the laws of the State of Delaware.

 

c.           This Subscription Agreement, the Other Subscription Agreements and
the Combination Agreement (collectively, the “Transaction Documents”) have been
duly authorized, executed and delivered by the Issuer and are enforceable
against the Issuer in accordance with their respective terms, except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, fraudulent transfer, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

d.           The execution and delivery by the Issuer of the Transaction
Documents, and the performance by the Issuer of its obligations under the
Transaction Documents, including the issuance and sale of the Acquired Shares
and the consummation of the other transactions contemplated herein, do not and
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Issuer pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer is a party or by which the Issuer is bound or to which any of the
property or assets of the Issuer is subject, which would reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of the Issuer (a “Material Adverse Effect”) or materially affect the
validity of the Acquired Shares or the legal authority of the Issuer to comply
in all material respects with the terms of this Subscription Agreement; (ii) the
organizational documents of the Issuer; or (iii) any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Issuer or any of its properties that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or materially affect the validity of the Acquired Shares
or the legal authority of the Issuer to comply in all material respects with
this Subscription Agreement.

 

e.           There are no securities or instruments issued by or to which the
Issuer is a party containing anti-dilution or similar provisions that will be
triggered by the issuance of (i) the Acquired Shares or (ii) the Shares to be
issued pursuant to any Other Subscription Agreement, in each case, that have not
been or will not be validly waived on or prior to the Closing Date.

 

f.            The Issuer is not in default or violation (and no event has
occurred which, with notice or the lapse of time or both, would constitute a
default or violation) of any term, condition or provision of (i) the
organizational documents of the Issuer, (ii) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, permit, franchise or
license to which the Issuer is now a party or by which the Issuer’s properties
or assets are bound or (iii) any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Issuer or any of its properties, except, in the
case of clauses (ii) and (iii), for defaults or violations that have not had and
would not be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 



4

 

 

g.           The Issuer is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization or other person in
connection with the execution, delivery and performance by the Issuer of this
Subscription Agreement (including, without limitation, the issuance of the
Acquired Shares), other than (i) the filing with the Securities and Exchange
Commission (the “Commission”) of the Registration Statement (as defined below),
(ii) approval of the Issuer’s stockholders to increase the authorized shares of
the Issuer’s common stock and the filing of an amended and restated certificate
of incorporation authorizing a sufficient number of authorized shares of
Issuer’s common stock to issue the Acquired Shares and Shares purchased by the
Other Subscribers pursuant to the Other Subscription Agreements; (iii) filings
required by applicable state or federal securities laws, (iv) the filings
required in accordance with Section 9(n), (v) those required by the NASDAQ Stock
Market (“NASDAQ”), including with respect to obtaining stockholder approval, and
(vi) the failure of which to obtain would not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect or materially affect
the validity of the Acquired Shares or the legal authority of the Issuer to
comply in all material respects with this Subscription Agreement.

 

h.           The Acquired Shares are not, and following the Closing and the
closing of the Transaction will not be, subject to any Transfer Restriction. The
term “Transfer Restriction” means any condition to or restriction on the ability
of the undersigned to pledge, sell, assign or otherwise transfer the Acquired
Shares under any organizational document, policy or agreement of, by or with the
Issuer, but excluding the restrictions on transfer described in paragraph
4(e) of this Subscription Agreement with respect to the status of the Acquired
Shares as “restricted securities” pending their registration for resale under
the Securities Act in accordance with the terms of this Subscription Agreement.

 

i.            The authorized capital stock of the Issuer consists of
(i) 1,000,000 shares of preferred stock, par value $0.0001 per share (“Preferred
Stock”) and (ii) 30,000,000 Shares and as of the date hereof and as of
immediately prior to the Closing: (i) no shares of Preferred Stock are issued
and outstanding and (ii) 12,650,000 Shares are issued and outstanding and
(iv) 13,250,000 warrants, each entitling the holder thereof to purchase one
Share at an exercise price of $11.50 per Share, are outstanding. All (i) issued
and outstanding Shares have been duly authorized and validly issued, are fully
paid and non-assessable and are not subject to preemptive rights and
(ii) outstanding warrants have been duly authorized and validly issued, are
fully paid and are not subject to preemptive rights. As of the date hereof,
except as set forth above and pursuant to (i) the Other Subscription Agreements,
or (ii) the Combination Agreement (including the exhibits and schedules
thereto), there are no outstanding options, warrants or other rights to
subscribe for, purchase or acquire from the Issuer any Shares or other equity
interests in the Issuer (collectively, “Equity Interests”) or securities
convertible into or exchangeable or exercisable for Equity Interests. As of the
date hereof, the Issuer has no subsidiaries other than Merger Sub and does not
own, directly or indirectly, interests or investments (whether equity or debt)
in any person, whether incorporated or unincorporated. There are no stockholder
agreements, voting trusts or other agreements or understandings to which the
Issuer is a party or by which it is bound relating to the voting of any Equity
Interests, other than (A) as disclosed in the SEC Documents (as defined below)
and (B) as contemplated by the Combination Agreement.

 



5

 

 

j.            The Issuer has not received any written communication from a
governmental entity that alleges that the Issuer is not in compliance with or is
in default or violation of any applicable law, except where such non-compliance,
default or violation would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

k.           The issued and outstanding Shares are registered pursuant to
Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and are listed for trading on NASDAQ. There is no suit, action,
proceeding or investigation pending or, to the knowledge of the Issuer,
threatened against the Issuer by NASDAQ or the Commission with respect to any
intention by such entity to deregister the Shares or prohibit or terminate the
listing of the Shares on the NASDAQ. The Issuer has taken no action that is
designed to terminate the registration of the Shares under the Exchange Act.

 

l.            Assuming the accuracy of Subscriber’s representations and
warranties set forth in Section 4, no registration under the Securities Act is
required for the offer and sale of the Acquired Shares by the Issuer to
Subscriber in the manner contemplated by this Subscription Agreement.

 

m.          Neither the Issuer nor any person acting on its behalf has engaged
or will engage in any form of general solicitation or general advertising
(within the meaning of Regulation D of the Securities Act) in connection with
any offer or sale of the Acquired Shares.

 

n.           The Issuer has not entered into any side letter or similar
agreement with any Other Subscriber or any other investor in connection with
such Other Subscriber’s direct or indirect investment in the Issuer other than
(i) the Combination Agreement and (ii) the Other Subscription Agreements;
provided, no Other Subscription Agreement includes terms and conditions that are
materially more advantageous to any such Other Subscriber than Subscriber
hereunder. The Other Subscription Agreements have not been amended in any
material respect following the date of this Subscription Agreement and reflect
the same Share Purchase Price and terms that are no more favorable to any such
Other Subscriber thereunder than the terms of this Subscription Agreement.

 

o.           The Issuer has made available to Subscriber (including via the
Commission’s EDGAR system) a copy of each form, report, statement, schedule,
prospectus, proxy, registration statement and other document, if any, filed by
the Issuer with the Commission since its initial registration of the Shares (the
“SEC Documents”), which SEC Documents, as of their respective filing dates,
complied in all material respects with the requirements of the Securities Act
and Exchange Act applicable to the SEC Documents and the rules and regulations
of the Commission promulgated thereunder applicable to the SEC Documents. None
of the SEC Documents (except to the extent that information contained in any SEC
Document has been superseded by a later timely filed SEC Document) contained,
when filed any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, that, with respect to the proxy statement to be filed by
the Issuer with respect to the Transaction or any of its affiliates included in
any SEC Document or filed as an exhibit thereto, the representation and warranty
in this sentence is made to the Issuer’s knowledge. The Issuer has timely filed
each report, statement, schedule, prospectus, and registration statement that
the Issuer was required to file with the Commission since its inception. The
financial statements of the Issuer included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing and fairly present in all material respects the financial position of the
Issuer as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments.

 



6

 

 

p.           There are no material outstanding or unresolved comments in comment
letters from the Staff of the Commission with respect to any of the SEC
Documents.

 

q.           Except for such matters as have not had and would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect,
there is no (i) proceeding pending, or, to the knowledge of the Issuer,
threatened against the Issuer or (ii) judgment, decree, injunction, ruling or
order of any governmental entity or arbitrator outstanding against the Issuer.

 

r.            Except for placement fees payable to Cowen and Company, LLC, in
its capacity as placement agent for the offer and sale of the Acquired Shares
(in such capacity, the “Placement Agent”), the Issuer has not paid, and is not
obligated to pay, any brokerage, finder’s or other commission or similar fee in
connection with its issuance and sale of the Acquired Shares, including, for the
avoidance of doubt, any fee or commission payable to any stockholder or
affiliate of the Issuer.

 

4.           Subscriber Representations and Warranties. Each Subscriber,
severally and not jointly, represents and warrants that:

 

a.           Subscriber has been duly formed or incorporated and is validly
existing in good standing under the laws of its jurisdiction of incorporation or
formation, with the requisite entity power and authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

 

b.           This Subscription Agreement has been duly authorized, executed and
delivered by Subscriber. This Subscription Agreement is enforceable against
Subscriber in accordance with its terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, and (ii) principles of equity, whether considered at law or equity.

 



7

 

 

c.           The execution and delivery by Subscriber of this Subscription
Agreement, and the performance by Subscriber of its obligations under this
Subscription Agreement, including the purchase of the Acquired Shares and the
consummation of the other transactions contemplated herein, will not conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of Subscriber pursuant
to the terms of (i) any indenture, mortgage, deed of trust, loan agreement,
lease, license or other agreement or instrument to which Subscriber is a party
or by which Subscriber is bound or to which any of the property or assets of
Subscriber is subject, which would reasonably be expected to have a material
adverse effect on the business, properties, financial condition, stockholders’
equity or results of operations of Subscriber, taken as a whole (a “Subscriber
Material Adverse Effect”), or materially affect the legal authority of
Subscriber to comply in all material respects with the terms of this
Subscription Agreement; (ii) the organizational documents of Subscriber; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over
Subscriber or any of Subscriber’s properties that would reasonably be expected
to have a Subscriber Material Adverse Effect or materially affect the legal
authority of Subscriber to comply in all material respects with this
Subscription Agreement.

 

d.           Subscriber (i) is a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or an institutional “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), in each case,
satisfying the applicable requirements set forth on Schedule A, (ii) is
acquiring the Acquired Shares only for its own account and not for the account
of others, or if Subscriber is subscribing for the Acquired Shares as a
fiduciary or agent for one or more investor accounts, each owner of such account
is a “qualified institutional buyer” (as defined above) and Subscriber has full
investment discretion with respect to each such account, and the full power and
authority to make the acknowledgements, representations and agreements herein on
behalf of each owner of each such account and (iii) is not acquiring the
Acquired Shares with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act. Subscriber has
completed Schedule A following the signature page hereto and the information
contained therein is accurate and complete. Subscriber is not an entity formed
for the specific purpose of acquiring the Acquired Shares.

 

e.           Subscriber understands that the Acquired Shares are being offered
in a transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, Transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act, (iii) pursuant to Rule 144 under the Securities Act,
provided that all of the applicable conditions thereof have been met or
(iv) pursuant to another applicable exemption from the registration requirements
of the Securities Act (including without limitation, a private resale pursuant
to so-called Rule 4 (1 ½)), and that any certificates or book-entry records
representing the Acquired Shares shall contain a legend to such effect.
Subscriber acknowledges that the Acquired Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or Transfer of any of the
Acquired Shares. For purposes of this Agreement “Transfer” shall mean any direct
or indirect transfer, redemption, disposition or monetization in any manner
whatsoever, including, without limitation, through any derivative transactions.

 



8

 

 

f.            Subscriber understands and agrees that Subscriber is purchasing
the Acquired Shares directly from the Issuer. Subscriber further acknowledges
that there have been no representations, warranties, covenants and agreements
made to Subscriber by the Issuer or any of its officers or directors, the
Placement Agent or any of its officers, employees or representatives, or any
other party to the transaction, expressly or by implication, other than those
representations, warranties, covenants and agreements included in this
Subscription Agreement.

 

g.           Subscriber’s acquisition and holding of the Acquired Shares will
not constitute or result in a non-exempt prohibited transaction under section
406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any applicable similar law.

 

h.           In making its decision to subscribe for and purchase the Acquired
Shares, Subscriber represents that it has relied solely upon its own independent
investigation. Without limiting the generality of the foregoing, Subscriber has
not relied on any statements or other information provided by the Placement
Agent or any of their respective affiliates, or any of their respective
officers, directors, employees or representatives, concerning the Issuer or the
Acquired Shares or the offer and sale of the Acquired Shares. Subscriber
acknowledges and agrees that Subscriber has received such information as
Subscriber deems necessary in order to make an investment decision with respect
to the Acquired Shares, including with respect to the Issuer and the
Transaction. Subscriber represents and agrees that Subscriber and Subscriber’s
professional advisor(s), if any, have had the full opportunity to ask such
questions, receive such answers and obtain such information as Subscriber and
such Subscriber’s professional advisor(s), if any, have deemed necessary to make
an investment decision with respect to the Acquired Shares.

 

i.            Subscriber became aware of this offering of the Acquired Shares
solely by means of direct contact between Subscriber and the Issuer or the
Placement Agent, and the Acquired Shares were offered to Subscriber solely by
direct contact between Subscriber and the Issuer or the Placement Agent.
Subscriber did not become aware of this offering of the Acquired Shares, nor
were the Acquired Shares offered to Subscriber, by any other means. Subscriber
acknowledges that the Issuer represents and warrants that the Acquired Shares
(i) were not offered by any form of general solicitation or general advertising
and (ii) are not being offered in a manner involving a public offering under, or
in a distribution in violation of, the Securities Act, or any state securities
laws.

 

j.            Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Acquired Shares.
Subscriber has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Acquired Shares, and Subscriber has sought such accounting, legal and tax advice
as Subscriber has considered necessary to make an informed investment decision.

 



9

 

 

k.           Subscriber acknowledges and agrees that neither the Placement Agent
nor any affiliate of any of the Placement Agent (nor any officer, director,
employee or representative of the Placement Agent or any affiliate thereof) has
provided Subscriber with any information or advice with respect to the Acquired
Shares nor is such information or advice necessary or desired. Subscriber
acknowledges that none of the Placement Agent, any affiliate of any of the
Placement Agent or any of their respective officers, directors, employees or
representatives (i) have not made any representation as to the Issuer or the
quality of the Acquired Shares, (ii) may have acquired non-public information
with respect to the Issuer which Subscriber agrees need not be provided to it,
(iii) have made no independent investigation with respect to the Issuer or the
Acquired Shares or the accuracy, completeness or adequacy of any information
supplied to Subscriber by the Issuer, (iv) have not acted as Subscriber’s
financial advisor or fiduciary in connection with the issue and purchase of the
Acquired Shares and (v) have not prepared a disclosure or offering document in
connection with the offer and sale of the Acquired Shares.

 

l.            Alone, or together with any professional advisor(s), Subscriber
represents and acknowledges that Subscriber has adequately analyzed and fully
considered the risks of an investment in the Acquired Shares and determined that
the Acquired Shares are a suitable investment for Subscriber and that Subscriber
is able at this time and in the foreseeable future to bear the economic risk of
a total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

m.          Subscriber understands and agrees that no federal or state agency
has passed upon or endorsed the merits of the offering of the Acquired Shares or
made any findings or determination as to the fairness of an investment in the
Acquired Shares.

 

n.           Subscriber is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons, the Executive Order 13599
List, the Foreign Sanctions Evaders List, or the Sectoral Sanctions
Identification List, each of which is administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) (collectively “OFAC
Lists”), (ii) owned or controlled by, or acting on behalf of, a person, that is
named on an OFAC List, (iii) organized, incorporated, established, located,
resident or born in, or a citizen, national, or the government, including any
political subdivision, agency, or instrumentality thereof, of, Cuba, Iran, North
Korea, Syria, the Crimea region of Ukraine, or any other country or territory
embargoed or subject to substantial trade restrictions by the United States,
(iv) a Designated National as defined in the Cuban Assets Control Regulations,
31 C.F.R. Part 515 or (v) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”).
Subscriber represents that if it is a financial institution subject to the Bank
Secrecy Act (31 U.S.C. section 5311 et seq.) (the “BSA”), as amended by the USA
PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), that Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. Subscriber also represents that, to the extent required, it
maintains policies and procedures reasonably designed to ensure compliance with
OFAC-administered sanctions programs, including for the screening of its
investors against the OFAC Lists. Subscriber further represents and warrants
that, to the extent required, it maintains policies and procedures reasonably
designed to ensure that the funds held by Subscriber and used to purchase the
Acquired Shares were legally derived.

 



10

 

 

o.           If Subscriber is an employee benefit plan that is subject to ERISA,
a plan, an individual retirement account or other arrangement that is subject to
section 4975 of the Code or an employee benefit plan that is a governmental plan
(as defined in section 3(32) of ERISA), a church plan (as defined in section
3(33) of ERISA), a non-U.S. plan (as described in section 4(b)(4) of ERISA) or
other plan that is not subject to the foregoing but may be subject to provisions
under any other federal, state, local, non-U.S. or other laws or regulations
that are similar to such provisions of ERISA or the Code, or an entity whose
underlying assets are considered to include “plan assets” of any such plan,
account or arrangement (each, a “Plan”) subject to the fiduciary or prohibited
transaction provisions of ERISA or section 4975 of the Code, then Subscriber
represents and warrants that neither the Issuer, nor any of its respective
affiliates (the “Transaction Parties”) has acted as the Plan’s fiduciary, or has
been relied on for advice, with respect to its decision to acquire and hold the
Acquired Shares, and none of the Transaction Parties shall at any time be relied
upon as the Plan’s fiduciary with respect to any decision to acquire, continue
to hold or Transfer the Acquired Shares.

 

p.           Subscriber has, and at the Closing will have, sufficient funds to
pay the Purchase Price pursuant to Section 2(b)(i).

 

5.           Additional Subscriber Agreement. Subscriber hereby agrees that,
from the date of this Agreement, none of Subscriber, its controlled affiliates,
or any person or entity acting on behalf of Subscriber or any of its controlled
affiliates or pursuant to any understanding with Subscriber or any of its
controlled affiliates will engage in any Short Sales with respect to securities
of the Issuer prior to the Closing. For purposes of this Section 5, “Short
Sales” shall include, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, and all types
of direct and indirect stock pledges (other than pledges in the ordinary course
of business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers. Notwithstanding the foregoing, (i) nothing herein
shall prohibit other entities under common management with Subscriber that have
no knowledge of this Subscription Agreement or of Subscriber’s participation in
the Transaction (including Subscriber’s controlled affiliates and/or affiliates)
from entering into any Short Sales and (ii) in the case of a Subscriber that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Subscriber’s assets and the portfolio managers have no
knowledge of the investment decisions made by the portfolio managers managing
other portions of such Subscriber’s assets, the representation set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Acquired Shares
covered by this Subscription Agreement.

 



11

 

 

6.           Registration Rights.

 

a.           The Issuer agrees that, within thirty (30) calendar days after the
consummation of the Transaction (the “Filing Date”), the Issuer will file with
the Commission (at the Issuer’s sole cost and expense) a registration statement
registering the resale of the Acquired Shares (the “Registration Statement”),
and the Issuer shall use its commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof, but no later than the earlier of (i) the 60th calendar day (or
120th calendar day if the Commission notifies the Issuer that it will “review”
the Registration Statement) following the Closing and (ii) the 10th business day
after the date the Issuer is notified (orally or in writing, whichever is
earlier) by the Commission that the Registration Statement will not be
“reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Date”); provided, however, that the Issuer’s obligations to
include the Acquired Shares in the Registration Statement are contingent upon
Subscriber furnishing in writing to the Issuer such information regarding
Subscriber, the securities of the Issuer held by Subscriber and the intended
method of disposition of the Acquired Shares as shall be reasonably requested by
the Issuer to effect the registration of the Acquired Shares, and Subscriber
shall execute such documents in connection with such registration as the Issuer
may reasonably request that are customary of a selling stockholder in similar
situations, including providing that the Issuer shall be entitled to postpone
and suspend the effectiveness or use of the Registration Statement during any
customary blackout or similar period or as permitted hereunder; provided further
that Subscriber shall not in connection with the foregoing be required to
execute any lock-up or similar agreement or otherwise be subject to any
contractual restriction on the ability to transfer the Acquired Shares. For
purposes of clarification, any failure by the Issuer to file the Registration
Statement by the Filing Date or to effect such Registration Statement by the
Effectiveness Date shall not otherwise relieve the Issuer of its obligations to
file or effect the Registration Statement as set forth above in this Section 6.
The Issuer will provide a draft of the Registration Statement to the undersigned
for review at least two (2) business days in advance of filing the Registration
Statement. In no event shall the undersigned be identified as a statutory
underwriter in the Registration Statement unless requested by the Commission;
provided, that if the Commission requests that a Subscriber be identified as a
statutory underwriter in the Registration Statement, Subscriber will have the
opportunity to withdraw from the Registration Statement. Notwithstanding the
foregoing, if the Commission prevents the Issuer from including any or all of
the shares proposed to be registered under the Registration Statement due to
limitations on the use of Rule 415 of the Securities Act for the resale of the
Acquired Shares by the applicable stockholders or otherwise, such Registration
Statement shall register for resale such number of Acquired Shares which is
equal to the maximum number of Acquired Shares as is permitted by the
Commission. In such event, the number of Acquired Shares to be registered for
each selling stockholder named in the Registration Statement shall be reduced
pro rata among all such selling stockholders and holders of the Shares issuable
upon conversion of the Company Interim Period Convertible Notes (as defined in
the Combination Agreement). Upon notification by the Commission that the
Registration Statement has been declared effective by the Commission, within one
(1) business day thereafter, the Issuer shall file the final prospectus under
Rule 424 of the Securities Act.

 



12

 

 

b.           In the case of the registration, qualification, exemption or
compliance effected by the Issuer pursuant to this Subscription Agreement, the
Issuer shall, upon reasonable request, inform Subscriber as to the status of
such registration, qualification, exemption and compliance. At its expense the
Issuer shall:

 

(i)           except for such times as the Issuer is permitted hereunder to
suspend the use of the prospectus forming part of a Registration Statement, use
its commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Issuer determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) Subscriber ceases to hold any Acquired Shares
or (ii) the date all Acquired Shares held by Subscriber may be sold without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to affiliates under Rule 144 and
without the requirement for the Issuer to be in compliance with the current
public information required under Rule 144(c)(1) or Rule 144(i)(2), as
applicable, and (iii) three (3) years from the effective date of the
Registration Statement.

 

(ii)         advise Subscriber within two (2) business days:

 

(1)            when a Registration Statement or any amendment thereto has been
filed with the Commission and when such Registration Statement or any
post-effective amendment thereto has become effective;

 

(2)            of any request by the Commission for amendments or supplements to
any Registration Statement or the prospectus included therein or for additional
information;

 

(3)            of the issuance by the Commission of any stop order suspending
the effectiveness of any Registration Statement or the initiation of any
proceedings for such purpose;

 

(4)            of the receipt by the Issuer of any notification with respect to
the suspension of the qualification of the Acquired Shares included therein for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

 

(5)            subject to the provisions in this Subscription Agreement, of the
occurrence of any event that requires the making of any changes in any
Registration Statement or prospectus so that, as of such date, the statements
therein are not misleading and do not omit to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding the
Issuer;

 

(iii)        use its commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 



13

 

 

(iv)        upon the occurrence of any event contemplated above, except for such
times as the Issuer is permitted hereunder to suspend, and has suspended, the
use of a prospectus forming part of a Registration Statement, the Issuer shall
use its commercially reasonable efforts to as soon as reasonably practicable
prepare a post-effective amendment to such Registration Statement or a
supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Acquired Shares included
therein, such prospectus will not include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(v)         use its commercially reasonable efforts to cause all Acquired Shares
to be listed on each securities exchange or market, if any, on which the Shares
issued by the Issuer have been listed;

 

(vi)        use its commercially reasonable efforts to take all other steps
necessary to effect the registration of the Acquired Shares contemplated hereby;

 

(vii)       use its commercially reasonable efforts to file all reports and
other materials required to be filed by the Exchange Act so long as the Issuer
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144 to enable
Subscriber to sell the Acquired Shares under Rule 144 for so long as the
Subscriber holds Acquired Shares; and

 

(viii)      cause the Issuer’s transfer agent to remove the legend set forth
above in Section 2(b)(ii), at the Subscriber’s request, when the Acquired Shares
are sold pursuant to Rule 144 under the Securities Act or the Registration
Statement or may be sold without restriction under Rule 144. In connection
therewith, if required by the Issuer’s transfer agent, the Issuer will promptly
cause an opinion of counsel to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent that authorize and direct the transfer agent to
issue such Acquired Shares without any such legend.

 



14

 

 

c.           Notwithstanding anything to the contrary in this Subscription
Agreement, the Issuer shall be entitled to delay or postpone the effectiveness
of the Registration Statement, and from time to time to require Subscriber not
to sell under the Registration Statement or to suspend the effectiveness
thereof, if the negotiation or consummation of a transaction by the Issuer or
its subsidiaries is pending or an event has occurred, which negotiation,
consummation or event the Issuer’s board of directors reasonably believes, upon
the advice of legal counsel, would require additional disclosure by the Issuer
in the Registration Statement of material information that the Issuer has a bona
fide business purpose for keeping confidential and the non-disclosure of which
in the Registration Statement would be expected, in the reasonable determination
of the Issuer’s board of directors, upon the advice of legal counsel, to cause
the Registration Statement to fail to comply with applicable disclosure
requirements (each such circumstance, a “Suspension Event”); provided, however,
that the Issuer may not delay or suspend the Registration Statement on more than
two occasions or for more than sixty (60) consecutive calendar days, or more
than ninety (90) total calendar days, in each case during any twelve-month
period. Upon receipt of any written notice from the Issuer of the happening of
any Suspension Event during the period that the Registration Statement is
effective or if as a result of a Suspension Event the Registration Statement or
related prospectus contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, Subscriber agrees that (i) it will
immediately discontinue offers and sales of the Acquired Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until Subscriber receives copies of a supplemental or
amended prospectus (which the Issuer agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Issuer that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Issuer unless otherwise required by law or subpoena. If so
directed by the Issuer, Subscriber will deliver to the Issuer or, in
Subscriber’s sole discretion destroy, all copies of the prospectus covering the
Acquired Shares in Subscriber’s possession; provided, however, that this
obligation to deliver or destroy all copies of the prospectus covering the
Acquired Shares shall not apply (i) to the extent Subscriber is required to
retain a copy of such prospectus (a) in order to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (b) in accordance
with a bona fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

 

d.           Subscriber may deliver written notice (an “Opt-Out Notice”) to the
Issuer requesting that Subscriber not receive notices from the Issuer otherwise
required by this Section 6; provided, however, that Subscriber may later revoke
any such Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from
Subscriber (unless subsequently revoked), (i) the Issuer shall not deliver any
such notices to Subscriber and Subscriber shall no longer be entitled to the
rights associated with any such notice and (ii) each time prior to Subscriber’s
intended use of an effective Registration Statement, Subscriber will notify the
Issuer in writing at least two (2) business days in advance of such intended
use, and if a notice of a Suspension Event was previously delivered (or would
have been delivered but for the provisions of this Section 6(d)) and the related
suspension period remains in effect, the Issuer will so notify Subscriber,
within one (1) business day of Subscriber’s notification to the Issuer, by
delivering to Subscriber a copy of such previous notice of Suspension Event, and
thereafter will provide Subscriber with the related notice of the conclusion of
such Suspension Event immediately upon its availability.

 



15

 

 

e.           The Issuer shall, notwithstanding any termination of this
Subscription Agreement, indemnify, defend and hold harmless each Subscriber (to
the extent a seller under the Registration Statement), the officers, directors,
members, stockholders, partners, managers, employees, advisers and agents of
Subscriber, and each person who controls Subscriber (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any prospectus included
in the Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Issuer of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Section 6, except to the extent,
but only to the extent, that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based upon information regarding Subscriber
furnished in writing to the Issuer by Subscriber expressly for use therein or
Subscriber has omitted a material fact from such information or otherwise
violated the Securities Act, Exchange Act or any state securities law or any
rule or regulation thereunder; provided, however, that the indemnification
contained in this Section 6 shall not apply to amounts paid in settlement of any
Losses if such settlement is effected without the consent of the Issuer (which
consent shall not be unreasonably withheld, conditioned or delayed), nor shall
the Issuer be liable for any Losses to the extent they arise out of or are based
upon a violation which occurs (A) in reliance upon and in conformity with
written information furnished by Subscriber, (B) in connection with any failure
of such person to deliver or cause to be delivered a prospectus made available
by the Issuer in a timely manner or (C) in connection with any offers or sales
effected by or on behalf of Subscriber in violation of Section 6(c) hereof. The
Issuer shall notify Subscriber promptly of the institution, threat or assertion
of any proceeding arising from or in connection with the transactions
contemplated by this Section 6 of which the Issuer is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an indemnified party and shall survive the Transfer of the Acquired
Shares by Subscriber.

 

f.            Each Subscriber shall, severally and not jointly, indemnify and
hold harmless the Issuer, its directors, officers, agents and employees, and
each person who controls the Issuer (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), to the fullest extent
permitted by applicable law, from and against all Losses, as incurred,
(i) arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any prospectus included
in the Registration Statement, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or (ii) arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, with respect to
(i) and/or (ii), to the extent, but only to the extent, that such untrue or
alleged untrue statements or omissions or alleged omissions are based upon
information regarding Subscriber furnished in writing to the Issuer by
Subscriber expressly for use therein; provided, however, that the
indemnification contained in this Section 6(f) shall not apply to amounts paid
in settlement of any Losses if such settlement is effected without the consent
of Subscriber (which consent shall not be unreasonably withheld, conditioned or
delayed). In no event shall the liability of Subscriber be greater in amount
than the dollar amount of the net proceeds received by Subscriber upon the sale
of the Acquired Shares giving rise to such indemnification obligation.
Subscriber shall notify the Issuer promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Section 6(f) of which Subscriber is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an indemnified party and shall survive the Transfer of the Shares
by Subscriber.

 



16

 

 

7.           Termination. This Subscription Agreement shall terminate and be
void and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (a) such date and
time as the Combination Agreement is terminated in accordance with the terms
therein, (b) upon the mutual written agreement of each of the parties hereto to
terminate this Subscription Agreement, (c) if any of the conditions to Closing
set forth in Section 2(c) are not satisfied on or prior to the Closing Date and,
as a result thereof, the transactions contemplated by this Subscription
Agreement are not consummated at the Closing or (d) at the election of
Subscriber, on or after the date that is 270 days after the date hereof if the
Closing has not occurred on or prior to such date; provided, that nothing herein
will relieve any party from liability for any willful breach hereof prior to the
time of termination, and each party will be entitled to any remedies at law or
in equity to recover out-of-pocket losses, liabilities or damages arising from
such breach. The Issuer shall promptly notify Subscriber of the termination of
the Combination Agreement promptly after the termination of such agreement.

 

8.           Trust Account Waiver. Each Subscriber acknowledges that the Issuer
is a blank check company with the powers and privileges to effect a merger,
asset acquisition, reorganization or similar business combination involving the
Issuer and one or more businesses or assets. Subscriber further acknowledges
that, as described in the Issuer’s prospectus relating to its initial public
offering dated May 14, 2020 (the “Prospectus”), available at www.sec.gov,
substantially all of the Issuer’s assets consist of the cash proceeds of the
Issuer’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of the Issuer, its public stockholders and the
underwriters of the Issuer’s initial public offering. Except with respect to
interest earned on the funds held in the Trust Account that may be released to
the Issuer to pay for taxes, the cash in the Trust Account may be disbursed only
for the purposes set forth in the Prospectus. For and in consideration of the
Issuer entering into this Subscription Agreement, the receipt and sufficiency of
which are hereby acknowledged, Subscriber, on behalf of itself and its
representatives, agrees that it does not have any right, title or interest, or
any claim of any kind in the monies held in the Trust Account (each, a “Claim”)
and hereby waives any Claim they have or may have in the future arising out of
this Subscription Agreement or otherwise, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account as a result
of, or arising out of, this Subscription Agreement or otherwise; provided,
however, that nothing in this Section 8 shall be deemed to limit any
Subscriber’s right, title, interest or claim to the Trust Account by virtue of
such Subscriber’s record or beneficial ownership of securities of the Issuer
acquired by any means other than pursuant to this Subscription Agreement,
including but not limited to any redemption right with respect to any such
securities of the Issuer.

 

9.           Miscellaneous.

 

a.           Each party hereto acknowledges that the other party hereto, the
Placement Agents and others will rely on the acknowledgments, understandings,
agreements, representations and warranties contained in this Subscription
Agreement. Prior to the Closing, each party hereto agrees to promptly notify the
other party hereto if any of the acknowledgments, understandings, agreements,
representations and warranties made by such party as set forth herein are no
longer accurate in all material respects. Subscriber further acknowledges and
agrees that the Placement Agent is a third-party beneficiary of the
representations and warranties of Subscriber contained in Section 4.

 



17

 

 

b.           Each of the Issuer and Subscriber is entitled to rely upon this
Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby to the extent required by law or by regulatory bodies.

 

c.           Notwithstanding anything to the contrary in this Subscription
Agreement, prior to the Closing, Subscriber may transfer or assign all or a
portion of its rights under this Subscription Agreement; provided, that, such
transferee or assignee agrees in writing to be bound by and subject to the terms
and conditions of this Subscription Agreement, makes the representations and
warranties in Section 4 and completes Schedule A hereto. In the event of such a
transfer or assignment, Subscriber shall update Schedule B to provide the
information required therein.

 

d.           All the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Closing.

 

e.           The Issuer may request from Subscriber such additional information
as the Issuer may reasonably deem necessary to evaluate the eligibility of
Subscriber to acquire the Acquired Shares, and Subscriber shall provide such
information as may be reasonably requested, to the extent readily available and
to the extent consistent with its internal policies and procedures; provided,
that the Issuer agrees to keep any such information provided by Subscriber
confidential.

 

f.            This Subscription Agreement may not be modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such modification, waiver, or termination is sought.

 

g.           This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof.

 

h.           Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

i.            If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 



18

 

 

 

j.             This Subscription Agreement may be executed in two (2) or more
counterparts (including by electronic means), all of which shall be considered
one and the same agreement and shall become effective when signed by each of the
parties and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.

 

k.             Each party shall pay all of its own expenses in connection with
this Subscription Agreement and the transactions contemplated herein.

 

l.             Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, with no mail undeliverable
or other rejection notice, if sent by email, or (d) five (5) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i)            if to Subscriber, to such address or addresses set forth on the
signature page hereto;

 

(ii)           if to the Issuer, to:

 

Novus Capital Corporation
8556 Oakmont Lane

Indianapolis, IN 46260

Attn: Robert J. Laikin, Chairman

E-mail: robertjlaikin@gmail.com

 

with a required copy to (which copy shall not constitute notice):

 

Blank Rome LLP

1271 Avenue of the Americas

New York, NY 10020

Attention: Robert J. Mittman

Email: Rmittman@blankrome.com; and

 

(iii)          if to the Placement Agent, to:

 

Cowen and Company, LLC

599 Lexington Avenue, 25th Floor

New York, NY 10022

Attn: Mark Saraiva

Email: mark.saraiva@cowen.com

 



19 

 

 

m.           This Subscription Agreement, and any claim or cause of action
hereunder based upon, arising out of or related to this Subscription Agreement
(whether based on law, in equity, in contract, in tort or any other theory) or
the negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to the principles of conflicts of law
thereof.

 

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 9(l) OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 9(m).

 



20 

 

 

n.            The Issuer shall, by 9:00 a.m., New York City time, on the first
(1st) business day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the Commission a
Current Report on Form 8-K (collectively, the “Disclosure Document”) disclosing
all material terms of the transactions contemplated hereby, the Transaction, and
any other material, nonpublic information that the Issuer has provided to
Subscriber at any time prior to the filing of the Disclosure Document. From and
after the issuance of the Disclosure Document, to the Issuer’s knowledge,
Subscriber shall not be in possession of any material, nonpublic information
received from the Issuer or any of its officers, directors or employees.
Notwithstanding anything in this Subscription Agreement to the contrary, the
Issuer shall not, and shall cause its representatives, including the Placement
Agent and its representatives, not to publicly disclose the name of Subscriber
or any of its affiliates, or include the name of Subscriber or any of its
affiliates in any press release or marketing materials, or for any similar or
related purpose, or in any filing with the Commission or any regulatory agency
or trading market, without the prior written consent of Subscriber, except
(i) as required by the federal securities law in connection with the
Registration Statement, (ii) in a press release or marketing materials of the
Issuer in connection with the Transaction to the extent any such disclosure is
substantially equivalent to the information that has previously been made public
without breach of the obligation under this Section 9(n) and (iii) to the extent
such disclosure is required by law, at the request of the Staff of the
Commission or regulatory agency or under the regulations of NASDAQ, in which
case the Issuer shall provide Subscriber with prior written notice of such
disclosure permitted under this subclause (iii).

 

o.            The parties agree that irreparable damage would occur if any
provision of this Subscription Agreement were not performed in accordance with
the terms hereof, and accordingly, that the parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Subscription Agreement
or to enforce specifically the performance of the terms and provisions of this
Subscription Agreement in an appropriate court of competent jurisdiction as set
forth in Section 9(m), in addition to any other remedy to which any party is
entitled at law or in equity.

 

[Signature pages follow.]

 



21 

 

 

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

  NOVUS CAPITAL CORPORATION     By:                                Name:    
Title:   Date: _____________________, 2020

 

Signature Page to Subscription Agreement

 





 

 

SUBSCRIBER:       Signature of Subscriber:       [SUBSCRIBER]       By:
                                                                  Name:   Title:
      Date:                                                , 2020       Name of
Subscriber:       (Please print. Please indicate name and capacity of person
signing above)       Name in which securities are to be registered (if
different):       Email Address:       Subscriber’s EIN: _______________      
Address:               Attn: _________________________________       Telephone
No.: __________________________       Facsimile No.: __________________________
      Aggregate Number of Acquired Shares subscribed for: [●]       Aggregate
Purchase Price: $[●]  

 

Signature Page to Subscription Agreement

 





 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.

 

Signature Page to Subscription Agreement

 





 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

This Schedule must be completed by Subscriber and forms a part of the
Subscription Agreement to which it is attached. Capitalized terms used and not
otherwise defined in this Schedule have the meanings given to them in the
Subscription Agreement. Subscriber must check the applicable box in either
Part A or Part B below and the applicable box in Part C below.

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

¨Subscriber is a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act (a “QIB”)).

 

¨Subscriber is subscribing for the Acquired Shares as a fiduciary or agent for
one or more investor accounts, and each owner of such accounts is a QIB.

 

*** OR ***

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

Subscriber is an institutional “accredited investor” (within the meaning of
Rule 501(a) under the Securities Act) and has checked below the box(es) for the
applicable provision under which Subscriber qualifies as such:

 

¨Subscriber is an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, a corporation, Massachusetts or similar
business trust, or partnership that was not formed for the specific purpose of
acquiring the securities of the Issuer being offered in this offering, with
total assets in excess of $5,000,000.

 

¨Subscriber is a “private business development company” as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

 

¨Subscriber is a “bank” as defined in Section 3(a)(2) of the Securities Act.

 

¨Subscriber is a “savings and loan association” or other institution as defined
in Section 3(a)(5)(A) of the Securities Act, whether acting in its individual or
fiduciary capacity.

 

¨Subscriber is a broker or dealer registered pursuant to Section 15 of the
Exchange Act.

 

¨Subscriber is an “insurance company” as defined in Section 2(a)(13) of the
Securities Act.

 

¨Subscriber is an investment company registered under the Investment Company Act
of 1940.

 





 

 

¨Subscriber is a “business development company” as defined in Section 2(a)(48)
of the Investment Company Act of 1940.

 

¨Subscriber is a “Small Business Investment Company” licensed by the U.S. Small
Business Administration under either Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

¨Subscriber is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, and such plan has total assets
in excess of $5,000,000.

 

¨Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is one of the
following.

 

¨      A bank;

 

¨      A savings and loan association;

 

¨      A insurance company; or

 

¨      A registered investment adviser.

 

¨Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 with total assets in excess of
$5,000,000.

 

¨Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 that is a self-directed plan with
investment decisions made solely by persons that are accredited investors.

 

¨Subscriber is a trust with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered by the Issuer in this
offering, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) under the Securities Act.

 

*** AND ***

 

C.AFFILIATE STATUS
(Please check the applicable box)

 

SUBSCRIBER:

 

¨is:

 

¨is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 



Schedule A-2

 

 

SCHEDULE B
SCHEDULE OF TRANSFERS

 

Subscriber’s Subscription was in the amount of [●] Shares. The following
transfers of a portion of the Subscription have been made:

 

Date of Transfer or
Reduction Transferee Number of Transferee
Acquired Shares Transferred
or Reduced Subscriber Revised
Subscription Amount                                                

 

Schedule B as of ______________, 20__, accepted and agreed to as of this ____
day of ____________, 20__ by:

 

NOVUS CAPITAL CORPORATION       By:     Name:     Title:  

 

Signature of Subscriber:

 

[SUBSCRIBER]         By:               Name:     Title:    

 



Schedule B-1

 